             Case 1:20-cv-00328-RP Document 6 Filed 04/09/20 Page 1 of 2
                              IN THE UNITED STATES DISTRICT COURT
                           IN AND FOR THE WESTERN DISTRICT OF TEXAS
                                         AUSTIN DIVISION

JAMISON MUNN,
and all others similarly situated,

         Plaintiffs,
v.                                                             C.A. No.: 1:20-cv-328
                                                               COLLECTIVE ACTION
DCOMM, INC., and,
HAKAN S. BALTAOGLU,

       Defendants.
__________________________________/


                                     WAIVER OF SERVICE OF SUMMONS

TO:      CHARLES L. SCALISE
         ROSS LAW GROUP
         1104 San Antonio Street
         Austin, Texas 78701
         (512) 474-7677 Telephone
         (512) 474-5306 Facsimile
         charles@rosslawgroup.com
         ATTORNEYS FOR PLAINTIFF

I acknowledge receipt of your request that I waive service of a summons in the action stated above, which was filed
in the United States District Court for the Western District of Texas. I have also received a copy of the complaint in
the action, two copies of this Instrument, and a means by which I can return the signed waiver to you without cost
to me.

I agree to save the cost of service of a summons and an additional copy of the complaint in this lawsuit by not
requiring that DCOMM, INC. be served with judicial process in the manner provided by Rule 4.

I understand that DCOMM, INC. will retain all defenses or objections to the lawsuit or to the jurisdiction or venue
of the Court except for objections based on a defect in the summons or in the service of the summons.

I understand that a judgment may be entered against DCOMM, INC. if an answer or motion under Rule 12 is not
served upon you within 60 days after the date the request was sent, which was April 9, 2020, or within 90 days
after that date if the request was sent outside the United States.

 04/09/2020
__________________                   /s/ Tonia L. Lucio, Attorney for DCOMM, Inc.
                                     ______________________________________________
Date                                 DCOMM, INC.
                                     C/O HAKAN S. BALTAOGLU, Registered Agent
                                     501 S. Powell Ln., Ste. 307
                                     Austin, TX 78753

                                                                      Tonia L. Lucio
                                                                      Richards Rodriguez & Skeith LLP
                                                                      816 Congress Avenue, Suite 1200
                                                                      Austin, Texas 78701
                                                                      Telephone: 512-391-8241
                                                                      Email: TLucio@rrsfirm.com
               Case 1:20-cv-00328-RP Document 6 Filed 04/09/20 Page 2 of 2



                                 Duty to Avoid Unnecessary Costs of Service of Summons
           Rule 4 of the Federal Rules of Civil Procedure requires certain parties to cooperate in saving costs of service of the
summons and complaint. A defendant located in the United States who after being notified of an action and asked by a plaintiff
located in the United States to waive service of a summons, fails to do so will be required to bear the cost of such service unless good
cause be shown for its failure to sign and return the waiver.
           It is not good cause for a failure to waive service that a party believes that the complaint is unfounded or that the action has
been brought in an improper place or in a court that lacks jurisdiction over the subject matter of the action or over its person or
property. A party who waives service of the summons retains all defenses and objections (except any relating to the summons or to the
service of the summons), and may later object to the jurisdiction of the Court or to the place where the action has been brought.
           A defendant who waives service must within the time specified on the waiver form serve on the plaintiff's attorney (or
unrepresented plaintiff) a response to the complaint and must also file a signed copy of the response with the Court. If the answer or
motion is not served within this time, a default judgment may be taken against that defendant. By waiving service, a defendant is
allowed more time to answer than if the summons had been actually served when the request for waiver of service was received. ..
